Citation Nr: 1341216	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  05-121 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disability, to include diabetic retinopathy and cataracts, secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In February 2009, June 2011, and again in April 2013, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was examined and an adequate nexus opinion was provided.  The case has been returned to the Board and is ready for further review.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's eye disorders did not have their onset in active service, are not the result of a disease or injury incurred in active service, and are not the proximate result (e.g. causation or aggravation) of a service connection disability.


CONCLUSION OF LAW

The criteria for service connection for an eye disability, to include diabetic retinopathy and cataracts, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Prior to initial adjudication, a June 2003 letter was sent to the Veteran which satisfied elements under the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  A subsequent letter dated in March 2006 fully satisfied the notice provisions.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

VA opinions were obtained during the course of this appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  The Board finds that the VA opinions offered are adequate to make a determination in this claim.  The VA examiners considered all of the pertinent medical evidence of record and the Veteran's statements, and provided rationale relying on and citing to the records reviewed.  As such, the Board finds that the record is adequate to make a determination.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) 

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

The Evidence

The Veteran's service treatment records contain no complaint, diagnosis or treatment for any eye complaints.  His June 1969 service separation examination report shows that he denied a history of eye trouble and no eye disorder was documented.  

After service an eye disorder, was first noted in December 2002, when the Veteran underwent a VA examination and the diagnosis was early cataracts.  The examiner noted that there was no diabetic neuropathy and also diagnosed refractive disorder.  

On VA examination in April 2008, the examiner diagnosed refractive error (hypermetropia astigmatism presbyopia), bilateral incipient senile cataracts, no diabetic retinopathy observed.  The examiner stated that the loss of vision is caused by or a result of his refractive error and the loss of vision including cataracts is not caused by or a result of Diabetes Mellitus Type II.  

When the Veteran was examined by VA in April 2009, he complained of progressive bilateral decreased visual acuity without glasses since 3 years ago.  The Veteran denied ocular pain.  The examiner diagnosed refractive error (hypermetropia astigmatism presbyopia), bilateral incipient senile cataracts, no diabetic retinopathy observed.  The examiner indicated that the loss of vision is caused by or a result of his refractive error, the loss of vision including cataracts is not caused by or a result of Diabetes Mellitus Type II.  

In December 2011, the Veteran was examined by VA.  The claims file was reviewed.  The diagnoses were: refractive error (hypermetropia astigmatism presbyopia); bilateral incipient senile cataracts; no diabetic retinopathy observed; pinguecula both eyes.  The examiner noted that the loss of vision is caused by or a result of his refractive error and incipient senile cataracts.

The examiner noted that the Veteran's vision has remained stable compared to previous examinations and the evaluation in 2009 is very similar to the current findings.  It was stated that the Veteran's incipient senile cataracts are not aggravated by the service connected diabetes, and that the loss of vision including cataracts is not caused by or a result diabetes.  

The Veteran was examined by VA in June 2013.  VA medical records were reviewed.  The diagnosis was senile cataracts in both eyes.  His history was noted.  The examiner found that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The rationale was that the examination showed no diabetic retinopathy and that this disorder has not been found on any examination.  It was stated that the cataracts did not begin in and were not caused by service and that the cataracts are less likely as not caused or aggravated by the service-connected diabetes.  It was noted that the Veteran is 66 years old with cataracts first diagnosed in 2002 that have slowly progressed over time, still with good corrected vision for both eyes.  The examiner stated that some studied have shown senile cataracts may tend to develop earlier or progress more rapidly in persons with diabetes.  It was noted that the Veteran is 66 years old and these cataracts neither have been diagnosed at an earlier than usual age nor have progressed rapidly.  The examiner stated that diabetes is not the direct cause of the senile cataracts.  The cause of the cataracts was noted to be age related lenticulare changes which have slowly progressed through the years.  The examiner indicated that a 66 year old male without diabetes could have the same exact cataracts.   It was noted that true diabetic cataracts are seen as bilateral white punctuate or snowflake posterior or anterior sub-capsular opacities mostly seen in juvenile diabetes patient and that the Veteran does not present with this type of cataract.  

Discussion

The Board notes that service connection is not warranted for the Veteran's refractive error.  Congenital or developmental defects, to specifically include refractive error, are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).

The Board finds that the Veteran's claim for service connection for an eye disorder cannot be granted.  The Board notes that the evidence shows that the Veteran was not treated in service for any eye complaints.  He does not have a diagnosis of diabetic retinopathy; however he does have a current diagnosis of senile cataracts.  Further, he is service-connected for diabetes mellitus.  However, the record does not contain competent evidence showing that the Veteran has an eye disorder that was incurred in service or caused or aggravated by the Veteran's service-connected diabetes mellitus.  As noted, there is no indication of an eye complaint until many years after service, and there is no medical evidence associating the current disorder with service.  In fact, the only evidence in the file regarding the etiology of his cataracts is several negative opinions offered by VA examiners.  The examiners reviewed the claims file and VA medical records and examined the Veteran.  The examiners found that the cataracts were not secondary to the service connected diabetes or aggravated by the disorder, and that the cataracts are not related to service but rather due to aging.  The opinions offered are supported by rationale and stand uncontradicted in the record.  The claim based on the evidence in the file must be denied as a medical nexus has not been found.  

As to the claim for diabetic retinopathy, Congress has specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  Here, the Veteran is not competent to make a medical determination regarding the etiology of his cataracts or the diagnosis of diabetic retinopathy.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a diagnosis or a medical nexus between the cataracts disorder and the Veteran's period of service or his service-connected diabetes.  Concerning this, the Board notes that the diagnosis of diabetic retinopathy requires laboratory testing and thus the disorder is not one that can be diagnosed by a layman.  Therefore, medical evidence is required with regard to the nexus or connection of the eye disability with service or a service-connected disorder. 

The Veteran has not contended that he had eye disorders in service that continued thereafter.  However, the Board notes that "continuity of symptomatology" is "an alternative route for proving service connection for chronic diseases" which are specifically listed under section 3.309(a) of VA regulations.  Walker, 708 F.3d at 1339.  Cataracts is not one of the chronic conditions that is listed under that section, and therefore that alternative route to establishing service connection does not apply in this case to this claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for an eye disorder to include diabetic retinopathy and cataracts secondary to service connected diabetes mellitus, type II is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


